     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 1 of 19 Page ID #:1



 1   Kathryn J. Halford [SBN 068141
     Email: khalford@wkclegal.com
 2   Jeffrey L. Cutler [SBN 100639]
     Email: jcutler@wkclegal.com
 3   Elizabeth Rosenfeld [SBN 106577]
 4   erosenfeld@wkclegal.com
     Wohlner Kaplon Cutler Halford & Rosenfeld
 5   16501 Ventura Blvd., Suite 304
     Encino, CA 91436
 6   (818) 501-8030, Ext. 331; Fax: (818) 501-5306
 7   Jack R. Wilkerson [SBN 68025]
     Attorney at Law
 8   3500 Orangewood Ave.
     Orange, California 92868
 9   (714) 917-6080 Fax (714) 459-7882
     email: jack@jwatty.com
10
11
12                         UNITED STATES DISTRICT COURT

13                       CENTRAL DISTRICT OF CALIFORNIA

14
     BOARD OF TRUSTEES OF THE                        Case No.
15
     AIRCONDITIONING AND
16   REFRIGERATION INDUSTRY HEALTH
     AND WELFARE TRUST FUND; BOARD OF                COMPLAINT FOR:
17   TRUSTEES OF THE AIRCONDITIONING                 1. BREACH OF COLLECTIVE
     AND REFRIGERATION INDUSTRY                         BARGAINING
18   RETIREMENT TRUST FUND; BOARD OF                    AGREEMENTS, TRUST
     TRUSTEES OF THE AIRCONDITIONING                    AGREEMENTS, AND
19   AND REFRIGERATION INDUSTRY                         VIOLATION OF ERISA;
20   DEFINED CONTRIBUTION RETIREMENT                 2. BREACH OF ERISA
     PLAN; BOARD OF TRUSTEES OF THE                     FIDUCIARY DUTIES;
21   PIPING INDUSTRY PROGRESS AND                    3. ENGAGING IN
     EDUCATION FUND; BOARD OF                           PROHIBITED
22   TRUSTEES OF THE JOINT JOURNEYMAN                   TRANSACTIONS; and
     AND APPRENTICE TRAINING TRUST
23   FUND; BOARD OF TRUSTEES OF THE                  4. BREACH OF
                                                        CONTRACT
24   PLUMBERS AND PIPEFITTERS
     NATIONAL PENSION FUND and BOARD
25   OF TRUSTEES OF THE INTERNATIONAL
     TRAINING FUND,
26
                  Plaintiffs,
27
                  v.
28
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 2 of 19 Page ID #:2



 1   SHELDON MECHANICAL
     CORPORATION, a California corporation;
 2   DANIEL J. BOUTE, an individual; and
     STANLEY M. NISENSON an individual,
 3
                 Defendants.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 3 of 19 Page ID #:3



 1          Plaintiffs, Board of Trustees of the Airconditioning and Refrigeration Industry
 2   Health and Welfare Trust Fund; Board of Trustees of the Airconditioning and
 3   Refrigeration Industry Retirement Trust Fund; Board of Trustees of the
 4   Airconditioning and Refrigeration Industry Defined Contribution Retirement Plan,
 5   Board of Trustees of the Piping Industry and Progress and Education Fund: Board of
 6   Trustees of the Joint Journeyman and Apprentice Training Trust Fund: Board of
 7   Trustees of the Plumbers and Pipefitters National Pension Fund, and Board of Trustees
 8   of the International Training Fund (collectively the “Trustees”), complain and allege:
 9                             JURISDICTION AND VENUE
10          1.    This Court has jurisdiction of the case pursuant to section 502(e)(1) of
11   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
12   U.S.C. § 1132(e)(1)], which grants the United States District Courts jurisdiction over
13   civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
14   § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
15   benefit plan governed by ERISA. Such jurisdiction exists without respect to the
16   amount in controversy or the citizenship of the parties, as provided in section 502(f)
17   of ERISA [29 U.S.C. § 1132(f)].
18          2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
19   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
20   § 185(a)], which grants the United States original jurisdiction over suits for violation
21   of contracts between an employer and a labor organization in an industry affecting
22   commerce, without respect to the amount in controversy and the citizenship of the
23   parties.
24          3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
25   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
26   this is the district in which the plaintiffs’ trust funds are administered, in which the
27   relevant acts took place, and in which monies are due and payable.
28
                                            3   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 4 of 19 Page ID #:4



 1                                         PARTIES
 2         4.      Plaintiffs are the Boards of Trustees of the Airconditioning and
 3   Refrigeration Industry Health and Welfare Trust Fund; the Airconditioning and
 4   Refrigeration Industry Retirement Trust Fund; the Airconditioning and Refrigeration
 5   Industry Defined Contribution Retirement Plan, Joint Journeyman and Apprentice
 6   Training Trust Fund (the “Local Trusts”); the Plumbers and Pipefitters National
 7   Pension Fund (the “National Trust”), and Board of Trustees of the International
 8   Training Fund (the “International Trust”). (The Local Trusts, National Trust and
 9   International Trust are referred to collectively as the “Trusts”). The Local Trusts are
10   express trusts created pursuant to written agreements and declarations of trust (the
11   “Trust Agreements”) between United Association of Journeymen and Apprentices of
12   the Plumbing and Pipefitting Industry of the United States and Canada, Local Union
13   250 (“U.A. Local 250”) and the Airconditioning and Refrigeration Contractors
14   Association (“ARCA/MCA”). The International Trust and National Trust are express
15   trusts created pursuant to written agreements and declarations of trusts (“the Trust
16   Agreements”) between the United Association and various employer associations
17   across the United States. The Trusts are now, and were at all times material to this
18   action, labor-management multiemployer trusts created and maintained pursuant to
19   section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. The Piping Industry Progress
20   Education Fund (‘PIPE”) is an express trust created pursuant to a written agreement
21   and declaration of trust. It is a Labor Management Cooperation Committee established
22   pursuant to section 302 (c)(9) of the LMRA [29 U.S.C. 186(c)(9)].
23         5.      The Trustees are “fiduciar[ies]” with respect to each of their respective
24   Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
25         6.      At all times material herein, defendant Sheldon Mechanical Corporation
26   (“Sheldon Mechanical”) has been a corporation organized under the laws of the state
27   of California, with a principal place of business located in Los Angeles County,
28   California.
                                            4   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 5 of 19 Page ID #:5



 1         7.    Sheldon Mechanical is an “employer” engaged in “commerce” in an
 2   “industry affecting commerce,” as those terms are defined and used in section 501(1)
 3   and 501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and
 4   use of section 301(a) of the LMRA [29 U.S.C. § 185(a)] and is a party in interest with
 5   respect to the Trusts as defined by section 3(14)(a) of ERISA [29 U.S.C. §
 6   1002(14)(a)].
 7         8.    Plaintiffs are informed and believe and thereon allege that at all times
 8   material herein, defendants Daniel J. Boute (“Daniel Boute”) and Stanley M. Nisenson
 9   (“Stanley Nisenson”) have been responsible managing officers, corporate officers,
10   corporate directors, controlling shareholders, and/or beneficial owners of Sheldon
11   Mechanical and each is a party in interest with respect to the Trusts as defined by
12   section 3(14)(a) of ERISA [29 U.S.C. § 1002(14)(a)]. Plaintiffs are informed and
13   believe and thereon allege that Daniel Boute and Stanley Nisenson reside in Los
14   Angeles County, California.
15                   EXECUTION OF BARGAINING AGREEMENTS
16         9.    Plaintiffs are informed and believe and thereon allege that at all times
17   material herein, Sheldon Mechanical has been a member of the Airconditioning,
18   Refrigeration and Mechanical Contractors Association of Southern California
19   (“ARCA/MCA”), a multiemployer association. As an ARCA/MCA member, Sheldon
20   Mechanical authorized ARCA/MCA to act as its agent for the purposes of collective
21   bargaining with District Council 16 and its representative local unions. Through this
22   bargaining authorization, Sheldon Mechanical became bound by the terms and
23   conditions of the Southern California Airconditioning and Refrigeration Service
24   Master Agreement Between ARCA/MCA and District Council 16 (“ARCA/MCA
25   Agreement”). Plaintiffs are informed and believe and thereon allege, that at all times
26   material herein Sheldon Mechanical has been bound to the terms and conditions of the
27   ARCA/MCA Agreement.
28         10.   The terms and provisions of each of the Trust Agreements are
                                           5   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 6 of 19 Page ID #:6



 1   incorporated by reference into the ARCA/MCA Agreement. At all times relevant to
 2   this action, Sheldon Mechanical has been bound to the terms and conditions of the
 3   Trust Agreements.
 4                        POSSIBLE ADDITIONAL DEFENDANTS
 5         11.    Plaintiffs are informed and believe, and thereon allege, that to avoid
 6   paying fringe benefit contributions, benefits and/or withholdings in violation of the
 7   ARCA/MCA Agreement, Trust Agreements and section 515 of ERISA [29 U.S.C.
 8   § 1145], Sheldon Mechanical, Daniel Boute, Stanley Nisenson, and one or more other
 9   entities or individuals, diverted or redirected employees and/or business affairs, assets
10   or operations between one or more entities and/or individuals. Plaintiffs are informed
11   and believe, and thereon allege, that the other entities and/or individuals are presently
12   unknown to Plaintiffs. If Plaintiffs ascertain that any of the defendants or others have
13   engaged in such activities, Plaintiffs will seek leave to amend this Complaint to
14   include such entities and individuals as defendants.
15         12.    If Plaintiffs subsequently ascertain that one or more other entities or
16   individuals is/are responsible, in whole or in part, for the day-to-day operations of
17   Sheldon Mechanical, and/or is/are responsible, in whole or in part, for all, or a majority
18   of, the decisions pertaining to the payment of fringe benefit contributions, to Plaintiffs,
19   including decisions: (a) whether or not to pay such fringe benefit contributions, (b) if
20   payment is to be made, when to pay such fringe benefit contributions, and/or (c) how
21   to use such funds pending payment to Plaintiffs; Plaintiffs will seek to amend this
22   Complaint to include such additional parties as defendants.
23                               FIRST CAUSE OF ACTION
24     BREACH OF WRITTEN COLLECTIVE BARGAINING AGREEMENTS,
25               TRUST AGREEMENTS, AND VIOLATION OF ERISA
26                        (AGAINST SHELDON MECHANICAL)
27         13.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 12
28   above, inclusive of any and all subparagraphs, to the same effect as if set forth
                                             6   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 7 of 19 Page ID #:7



 1   verbatim.
 2         14.    By the terms and provisions of the ARCA/MCA Agreement and Trust
 3   Agreements, and at all times material herein, Sheldon Mechanical agreed, and was
 4   obligated to the following:
 5                A.    Prepare and submit true, complete and accurate written monthly
 6   contribution reports (“Reports”) to Plaintiffs on a timely basis showing: i) the
 7   identities of employees performing work covered by the ARCA/MCA Agreement on
 8   which fringe benefit contributions are owed, ii) the number of hours worked by these
 9   employees, iii) the rates of contribution payments, iv) the character of hours worked
10   (e.g., straight time, over-time, etc.), and v) based upon the hours worked by
11   employees, the proper calculation of fringe benefit contributions, benefits and/or
12   withholdings attributable to the same employees. Such monthly contribution reports
13   are due on the 10th day of each successive month;
14                B.    Pay to Plaintiffs fringe benefit contributions and/or withholdings
15   on a monthly basis, and at specified rates for each hour worked by applicable
16   employees. These amounts are considered delinquent if not received by Plaintiffs by
17   the 15th of the month succeeding the month in which the work was performed. These
18   amounts are due and payable at Plaintiffs’ administrative offices in Orange, California;
19   and
20                C.    Permit Plaintiffs and their agents to conduct audits of payroll and
21   related records in order to determine if fringe benefit contributions have been properly
22   paid pursuant to the ARCA/MCA Agreement and Trust Agreements.
23         15.    Sheldon Mechanical is an “employer” and a “contractor” as those terms
24   are understood in the ARCA/MCA Agreement and Trust Agreements.
25         16.    Sheldon Mechanical is an “employer” as defined and used in section 3(5)
26   of ERISA [29 U.S.C. § 1002(5)].
27         17.    Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
28   who is obligated to make contributions to a multiemployer plan under the terms of the
                                            7   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 8 of 19 Page ID #:8



 1   plan or under the terms of a collectively bargained agreement shall, to the extent not
 2   inconsistent with law, make such contributions in accordance with the terms and
 3   conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
 4   U.S.C. § 1145], Sheldon Mechanical is obligated to make contributions to Plaintiffs.
 5         18.    Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every
 6   employer shall … maintain records with respect to each of his employees sufficient to
 7   determine the benefits due or which may become due to such employees.” Pursuant to
 8   section 429 of ERISA [29 U.S.C. § 1059], Sheldon Mechanical was obligated to
 9   maintain records sufficient to allow Plaintiffs to determine the fringe benefit
10   contributions owed by Sheldon Mechanical to Plaintiffs, and the benefits due to the
11   employees of Sheldon Mechanical.
12         19.    Plaintiffs are informed and believe and thereon allege that during the
13   four-year period prior to the filing of this Complaint, Sheldon Mechanical performed
14   work covered by the ARCA/MCA Agreement, but Sheldon Mechanical failed to
15   report or pay fringe benefit contributions to Plaintiffs based on this work. Sheldon
16   Mechanical’s failure to report and pay fringe benefit contributions to Plaintiffs is a
17   breach of the ARCA/MCA Agreement and Trust Agreements and is a violation of
18   section 515 of ERISA [29 U.S.C. § 1145].           The full extent of fringe benefit
19   contributions owed by Sheldon Mechanical is presently unknown to Plaintiffs, but this
20   amount will be established by proof.
21         20.    Plaintiffs are informed and believe and thereon allege, that at all times
22   material herein Sheldon Mechanical has been “delinquent,” as that term is used in the
23   ARCA/MCA Agreement and/or related Trust Agreements.
24         21.    Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
25   action by a fiduciary in which judgment is found in favor of the plan, this Court shall
26   award the plan: (i) the unpaid contributions; (ii) interest on the unpaid contributions;
27   (iii) liquidated damages ; (iv) reasonable attorneys’ fees and costs; and (v) such other
28   legal or equitable relief as this Court deems appropriate.         Interest on unpaid
                                            8   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 9 of 19 Page ID #:9



 1   contributions shall be determined by using the rate provided under the plans.
 2            22.   Pursuant to the ARCA/MCA Agreement, Trust Agreements, and section
 3   502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Sheldon Mechanical is obligated
 4   to pay to Plaintiffs liquidated damages for the detriment caused by Sheldon
 5   Mechanical’s failure to pay fringe benefit contributions in a timely manner. Pursuant
 6   to the written Joint Collection Policy and Procedures (“Joint Collection Policy”)
 7   promulgated by the Local Trusts pursuant to the authority granted to them by the
 8   ARCA/MCA Agreement and Trust Agreements, liquidated damages are assessed at
 9   ten percent (10%) of the unpaid or untimely fringe benefit contributions. However, if
10   a lawsuit is filed to collect the fringe benefit contributions, the Joint Collection Policy
11   provides for liquidated damages assessed at twenty percent (20%) of the unpaid or late
12   fringe benefit contributions. Pursuant to Article VI, Section 5 of the Restated
13   Agreement and Declaration of Trust promulgated by the National Trust, an Employer
14   who fails to timely pay the amounts required by the Collective Bargaining Agreement
15   shall be obligated to pay liquidated damages in the amount of 10% of the amount due.
16   Pursuant to Article VI, Section 6 of the Restated Trust Agreement promulgated by the
17   International Trust, and at the discretion of the Trustees, an Employer who fails to pay
18   the amounts required by the Collective Bargaining Agreement within ten (10) calendar
19   days of the due date shall be obligated to pay liquidated damages for each monthly
20   report due in the amount of twenty percent (20%) of the amount due. The amount of
21   liquidated damages owed each Plaintiff by Sheldon Mechanical will be established by
22   proof.
23            23.   Pursuant to the ARCA/MCA          Agreement, Trust Agreements, Joint
24   Collection Policy, and section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)],
25   Sheldon Mechanical owes Plaintiffs interest calculated at the rate of 12% per annum
26   on all unpaid or untimely fringe benefit contributions from the dates the sums were
27   originally due or should have been paid to Plaintiffs, until actually paid. The amount
28   of interest owed by Sheldon Mechanical will be established by proof.
                                             9   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 10 of 19 Page ID #:10



 1         24.    By the ARCA/MCA Agreement, Trust Agreements, Joint Collection
 2   Policy, and section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)], Sheldon
 3   Mechanical agreed that in the event of any delinquency, it would pay all legal and
 4   auditing fees and costs in connection therewith, whether incurred before or after
 5   litigation is commenced. Plaintiffs have incurred legal and auditing fees and costs as
 6   a result of Sheldon Mechanical’s failure to pay fringe benefit contributions to
 7   Plaintiffs. The full amount of the legal and auditing fees and costs due and payable
 8   has not been ascertained at this time. These amounts shall be established by proof.
 9         25.    By the ARCA/MCA Agreement and Trust Agreements, Sheldon
10   Mechanical agreed in the event it failed to pay fringe benefit contributions or
11   otherwise comply with the terms and provisions of those agreements, to post and
12   deliver either a good faith deposit, or a performance bond issued in favor of Plaintiffs.
13   Plaintiffs are informed and believe, and thereon allege, that Plaintiffs are entitled to
14   such good faith deposit and delivery of monies or bond from Sheldon Mechanical.
15   The amount of the good faith deposit or bond will be established by proof at trial.
16         26.    Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the
17   Court may grant such other legal or equitable relief as the Court deems appropriate.
18   As part of Plaintiffs’ judgment, Plaintiffs shall also request the Court to:
19                A.     Order Sheldon Mechanical, and its representatives, agents and
20   associates, to provide a full and complete accounting for, and tracing the use of, all
21   unpaid fringe benefit contributions owed to the Plaintiffs and identify all property, real
22   or personal, tangible or intangible, that are the result, whether in whole or in part, of
23   the use of any contributions owed to the Plaintiffs;
24                B.     Order Sheldon Mechanical, and its representatives, agents and
25   associates, to post and deliver either a good faith deposit, or a performance bond issued
26   in favor of Plaintiffs, in an amount determined by the Court to be appropriate;
27                C.     Order the creation of a constructive trust on all applicable property,
28   and order the transfer of the applicable property to Plaintiffs; and
                                            10   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 11 of 19 Page ID #:11



 1                D.     Order Sheldon Mechanical, and its representatives, agents and
 2   associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited to,
 3   the unpaid fringe benefit contributions, benefits, withholdings, damages, legal fees,
 4   audit fees and other expenses and damages incurred.
 5                              SECOND CAUSE OF ACTION
 6                      BREACH OF ERISA FIDUCIARY DUTIES
 7               (AGAINST DANIEL BOUTE AND STANLEY NISENSON)
 8         27.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 26
 9   above, inclusive of any and all subparagraphs, to the same effect as if set forth
10   verbatim.
11         28.    A portion of the fringe benefit contributions required to be paid by
12   Sheldon Mechanical to Plaintiffs are monies funded exclusively by contributions from
13   participating employers, without deduction from the covered employees’ paychecks.
14   The remaining portion of the fringe benefit contributions required to be paid by
15   Sheldon Mechanical to Plaintiffs are monies funded exclusively by deductions from
16   covered employees’ compensation. Sheldon Mechanical has granted one or more of
17   its representatives, employees or others access to all fringe benefit contributions.
18         29.    Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
19   and Stanley Nisenson are responsible managing officer, corporate officer, corporate
20   director, controlling shareholder, and/or the beneficial owners of Sheldon Mechanical
21   and, as such, accrue a direct beneficial and pecuniary interest in the activities and,
22   ultimately, the success of Sheldon Mechanical. Plaintiffs are informed and believe,
23   and thereon allege, that Daniel Boute and Stanley Nisenson are responsible for the
24   day-to-day operations of Sheldon Mechanical and are responsible for all, or a majority
25   of, the decisions pertaining to the payment of fringe benefit contributions to Plaintiffs,
26   including decisions: (a) whether to deduct certain funds from employees’ paychecks;
27   (b) whether or not to pay such funds to Plaintiffs; (c) if payment is to be made, when
28   to pay such funds; and (d) how to use such funds pending payment to Plaintiffs.
                                             11   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 12 of 19 Page ID #:12



 1          30.    Section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)] provides that “a
 2   person [or entity] is a fiduciary with respect to a plan to the extent (i) he . . . exercises
 3   any discretionary authority or control respecting … disposition of its assets … .”
 4   Employee contributions, as opposed to employer contributions, payable by Sheldon
 5   Mechanical to Plaintiffs are fund assets under ERISA. Plaintiffs are informed and
 6   believe, and thereon allege, that Daniel Boute and Stanley Nisenson exercised
 7   discretionary authority or control respecting fund assets. Plaintiffs are informed and
 8   believe, and thereon allege, that Daniel Boute and Stanley Nisenson were, and are,
 9   unnamed “fiduciar[ies]” pursuant to section 3(21)(A) of ERISA [29 U.S.C.
10   § 1002(21)(A)], and thereby are individually, and separately from Sheldon
11   Mechanical, obligated to the provisions and obligations provided for under ERISA.
12          31.    Section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] provides
13   that “a fiduciary shall discharge his duties with respect to a plan solely in the interest
14   of the participants and beneficiaries and--¶ (A) for exclusive purpose of: (i) providing
15   benefits to participants and their beneficiaries; and … (D) in accordance with the
16   documents and instruments governing the plan … .” Section 403(c)(1) of ERISA [29
17   U.S.C. § 1103(c)(1)] provides that “the assets of a plan shall never inure to the benefit
18   of any Employer and shall be held for the exclusive purposes of providing benefits to
19   participants in the plan and their beneficiaries… .” The specific duties of a fiduciary
20   are that he/she: (a) shall ensure that “assets of the plan never inure to the benefit of the
21   employer and shall be held for the exclusive purposes of providing benefits to
22   participants in the plan,” section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)]; (b)
23   “shall discharge his duties with respect to a plan solely in the interests of the
24   participants,” section 404(a)(1) of ERISA [29 U.S.C. § 1104(a)(1)]; and (c) shall not
25   use plan assets in any transaction with “a party in interest,” section 406(a)(1) of
26   ERISA [29 U.S.C. § 1106(a)(1)], nor “in his own interest or for his own account,”
27   section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)]. ERISA prohibits a fiduciary
28   from making any “transfer to, or use by or for the benefit of, a party in interest, of any
                                              12   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 13 of 19 Page ID #:13



 1   assets of the plan,” section 406(b)(1)(D) of ERISA [29 U.S.C. § 1106(b)(1)(D)].
 2   Daniel Boute and Stanley Nisenson are “part[ies] in interest” with respect to the
 3   Trusts. Under ERISA, if a fiduciary uses plan assets to satisfy other business
 4   obligations, he or she violates his or her fiduciary duty.
 5         32.    Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
 6   and Stanley Nisenson breached his/their fiduciary duties and responsibilities by
 7   misuse of employee contributions payable to Plaintiffs by either: (a) diverting the
 8   contributions to his/their sole and exclusive benefit; and/or (b) diverting the
 9   contributions to Sheldon Mechanical’s sole and exclusive benefit and his/their indirect
10   benefit, in violation of Plaintiffs’, participants’ and beneficiaries’ rights under ERISA.
11   Plaintiffs are informed and believe, and thereon allege, that such conduct was a breach
12   and violation of ERISA, including, but not limited to, breach of section 404(a)(1)(A)
13   of ERISA [29 U.S.C. § 1104(a)(1)(A)] and section 403(c)(1) of ERISA [29 U.S.C.
14   § 1103(c)(1)].
15         33.    Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
16   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
17   obligations, or duties imposed upon fiduciaries by this title shall be personally liable
18   to make good to such plan any losses to the plan resulting from each such breach, and
19   to restore to such plan any profits of such fiduciary which have been made through
20   use of assets of the plan by the fiduciary, and shall be subject to such other equitable
21   or remedial relief as the court may deem appropriate, including removal of such
22   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)] provides
23   that “in any action . . . by a . . . fiduciary, the court in its discretion may allow
24   reasonable attorneys’ fees and costs of action … .”
25         34.    Plaintiffs are informed and believe, and thereon allege, as a proximate
26   result of the wrongful acts herein alleged, Plaintiffs have been damaged in an amount
27   presently unknown. Plaintiffs are informed and believe, and thereon allege, that
28   damages are continuing to accrue in an amount presently unknown to them. Plaintiffs
                                            13   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 14 of 19 Page ID #:14



 1   shall present proof of damages at the time of trial.
 2                35.    As part of Plaintiffs’ judgment, Plaintiffs also request the Court to
 3         grant the relief requested in paragraph 26 above.
 4                               THIRD CAUSE OF ACTION
 5                   ENGAGING IN PROHIBITED TRANSACTIONS
 6               (AGAINST DANIEL BOUTE AND STANLEY NISENSON)
 7         36.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 35
 8   above, inclusive of any and all subparagraphs, to the same effect as if set forth
 9   verbatim.
10         37.    Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
11   and Stanley Nisenson were, and are, unnamed “fiduciar[ies]” pursuant to section
12   3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)], and thereby are individually, and
13   separately from Sheldon Mechanical, obligated to the provisions and obligations
14   provided for under ERISA.
15         38.    Section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)], provides
16   that “a fiduciary with respect to a plan shall not cause the plan to engage in a
17   transaction, if he knows or should know that such transaction constitutes a direct or
18   indirect--¶ (D) transfer to, or use by or for the benefit of, a party in interest [an
19   employer, etc.], of any assets of the plan … .” Section 406(b)(1) of ERISA [29 U.S.C.
20   § 1106(b)(1)], provides that “a fiduciary with respect to a plan shall not--¶ (1) deal
21   with the assets of the plan in his own interest or for his own account … .” Daniel
22   Boute and Stanley Nisenson are “part[ies] in interest.” Under ERISA, if a fiduciary
23   uses plan assets to satisfy other business obligations, he or she violates his or her duty.
24         39.    Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
25   and Stanley Nisenson have engaged in prohibited transactions by misuse of employee
26   contributions payable to Plaintiffs by either: (a) diverting the contributions to his/their
27   sole and exclusive benefit; and/or (b) diverting the contributions to Sheldon
28   Mechanical’s sole and exclusive benefit and its indirect benefit, in violation of
                                             14   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 15 of 19 Page ID #:15



 1   Plaintiffs’, participants’ and beneficiaries’ rights under ERISA. Plaintiffs are informed
 2   and believe, and thereon allege, that such conduct was a breach and violation of
 3   ERISA, including, but not limited to, breach of section 406(a)(1)(D) of ERISA [29
 4   U.S.C. § 1106(a)(1)(D)] and section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)].
 5         40.    Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
 6   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
 7   obligations, or duties imposed upon fiduciaries by this title shall be personally liable
 8   to make good to such plan any losses to the plan resulting from each such breach, and
 9   to restore to such plan any profits of such fiduciary which have been made through
10   use of assets of the plan by the fiduciary, and shall be subject to such other equitable
11   or remedial relief as the court may deem appropriate, including removal of such
12   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)], provides
13   that “in any action … by a … fiduciary, the court in its discretion may allow reasonable
14   attorneys’ fees and costs of action … .”
15         41.    Plaintiffs are informed and believe, and thereon allege, as a proximate
16   result of the wrongful acts herein alleged, Plaintiffs have been damaged in an amount
17   presently unknown. Plaintiffs are informed and believe, and thereon allege, that
18   damages are continuing to accrue in an amount presently unknown to Plaintiffs.
19   Plaintiffs shall present proof of damages at the time of trial.
20         42.    As part of Plaintiffs’ judgment, Plaintiffs shall also request the Court to
21   grant the relief requested in paragraph 26 above.
22                             FOURTH CAUSE OF ACTION
23                                BREACH OF CONTRACT
24                        (AGAINST SHELDON MECHANICAL)
25         43.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 42
26   above, inclusive of any and all subparagraphs, to the same effect as if set forth
27   verbatim.
28         44.    The ARCA/MCA Agreement requires Sheldon Mechanical to pay to
                                            15   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 16 of 19 Page ID #:16



 1   PIPE certain amounts for each hour worked by Sheldon Mechanical’s employees
 2   performing work covered by the ARCA/MCA Agreement. Plaintiffs are informated
 3   and believe, and thereon allege that Sheldon Mechanical has failed to pay
 4   contributions due under the ARCA/MCA Agreement to PIPE, which amounts shall be
 5   established by proof.
 6         45.    Pursuant to the ARCA/MCA Agreement and Joint Collection Policy,
 7   Sheldon Mechanical is obligated to pay to liquidated damages on all unpaid or
 8   delinquent contributions (including those amounts due to PIPE. Pursuant to the Joint
 9   Collection Policy liquidated damages are assessed at ten percent (10%) of the unpaid
10   or untimely contributions. However, if a lawsuit is filed to collect the contributions,
11   the Joint Collection Policy provides for liquidated damages assessed at twenty percent
12   (20%) of the unpaid or untimely amounts. The amount of liquidated damages owed
13   by Sheldon Mechanical will be established by proof.
14         46.    Pursuant to the Trust Agreement and Joint Collection Policy, Sheldon
15   Mechanical owes PIPE interest at 18% per annum on all unpaid or delinquent
16   contributions from the dates the sums were originally due or should have been paid to
17   PIPE until paid. The amount of interest owed by Sheldon Mechanical will be
18   established by proof.
19                                          PRAYER
20         WHEREFORE, Plaintiffs pray for judgment as follows:
21         1.     For unpaid fringe benefit contributions and other damages for breach of
22   contract as established by proof;
23         2.     For liquidated damages as established by proof;
24         3.     For interest calculated at the rate of 12% per annum, or other applicable
25   legal rate, on all fringe benefit contributions due from their respective due dates, or
26   the dates said fringe benefit contributions should have been paid, until paid, except for
27   PIPE where the established interest rate is 18% per annum, plus additional amounts
28   as established by proof;
                                            16   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 17 of 19 Page ID #:17



 1            4.   For special damages in amounts as proved;
 2            5.   For damages for breach of contract as proved;
 3            6.   For Plaintiffs’ audit costs, plus additional amounts as established by
 4   proof;
 5            7.   For Plaintiffs’ reasonable attorneys’ fees in amounts as proved;
 6            8.   For costs of suit incurred herein; and
 7            9.   For such additional relief as this Court deems just and proper, including,
 8   but not limited to, the following:
 9                 A.    An Order directing defendants, his/its/their representatives, agents
10   and associates, to provide a full and complete accounting for, and tracing the use of
11   all unpaid fringe benefit contributions and identify all property, real or personal,
12   tangible or intangible, that are the result, whether in whole or in part, of the use of any
13   unpaid fringe benefit contributions;
14                 B.    An Order for the creation of a constructive trust on all applicable
15   property, and an Order for the transfer of the applicable property to Plaintiffs; and
16                 C.    An Order directing defendants, his/its/their representatives, agents
17   and associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited
18   to, the unpaid fringe benefit contributions, benefits, withholdings, damages, legal fees,
19   audit fees and other expenses and damages incurred.
20   Dated: April 30, 2020             Kathryn J. Halford
                                       Jeffrey L. Cutler
21
                                       Elizabeth Rosenfeld
22                                     WOHLNER KAPLON CUTLER
23
                                       HALFORD & ROSENFELD

24                                     By: /s/ Kathryn J. Halford
25                                     Attorney for Plaintiffs
                                       BOARD OF TRUSTEES OF THE
26                                     AIRCONDITIONING AND REFRIGERATION
27                                     INDUSTRY HEALTH AND WELFARE TRUST
                                       FUND; BOARD OF TRUSTEES OF THE
28                                     AIRCONDITIONING AND REFRIGERATION
                                             17   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 18 of 19 Page ID #:18



 1                                     INDUSTRY RETIREMENT TRUST FUND;
                                       BOARD OF TRUSTEES OF THE
 2
                                       AIRCONDITIONING AND REFRIGERATION
 3                                     INDUSTRY DEFINED CONTRIBUTION
 4
                                       RETIREMENT PLAN; BOARD OF TRUSTEES
                                       OF THE PIPING INDUSTRY PROGRESS AND
 5                                     EDUCATION FUND; BOARD OF TRUSTEES OF
 6
                                       THE JOINT JOURNEYMAN AND APPRENTICE
                                       TRAINING TRUST FUND; BOARD OF
 7                                     TRUSTEES OF THE PLUMBERS AND
 8                                     PIPEFITTERS NATIONAL PENSION FUND and
                                       BOARD OF TRUSTEES OF THE
 9                                     INTERNATIONAL TRAINING FUND
10
11                                     WAIVER OF JURY TRIAL
12
           Plaintiffs waive a jury trial in this action.
13
14   Dated: April 30, 2020             Kathryn J. Halford
                                       Jeffrey L. Cutler
15                                     Elizabeth Rosenfeld
16                                     WOHLNER KAPLON CUTLER
                                       HALFORD & ROSENFELD
17
18                                     By: /s/ Kathryn J. Halford
                                       Trial Counsel for Plaintiffs
19                                     BOARD OF TRUSTEES OF THE
20                                     AIRCONDITIONING AND REFRIGERATION
                                       INDUSTRY HEALTH AND WELFARE TRUST
21                                     FUND; BOARD OF TRUSTEES OF THE
22                                     AIRCONDITIONING AND REFRIGERATION
                                       INDUSTRY RETIREMENT TRUST FUND;
23                                     BOARD OF TRUSTEES OF THE
24                                     AIRCONDITIONING AND REFRIGERATION
                                       INDUSTRY DEFINED CONTRIBUTION
25                                     RETIREMENT PLAN; BOARD OF TRUSTEES
26                                     OF THE PIPING INDUSTRY PROGRESS AND
                                       EDUCATION FUND; BOARD OF TRUSTEES OF
27                                     THE JOINT JOURNEYMAN AND APPRENTICE
28                                     TRAINING TRUST FUND; BOARD OF
                                             18   Complaint
     Case 2:20-cv-04004 Document 1 Filed 04/30/20 Page 19 of 19 Page ID #:19



 1                                 TRUSTEES OF THE PLUMBERS AND
                                   PIPEFITTERS NATIONAL PENSION FUND and
 2
                                   BOARD OF TRUSTEES OF THE
 3                                 INTERNATIONAL TRAINING FUND
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        19   Complaint
